MEMORANDUM **
David L. Ries appeals from the district court’s denial of various pro se post trial motions. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo a district court’s dismissal based on a lack of subject matter jurisdiction. See Dremann v. Francis, 828 F.2d 6, 7 (9th Cir.1987) (per curiam), and we affirm.
Because Ries filed a notice of appeal prior to the filing of his pro se motions in the district court, the district court properly determined that it lacked jurisdiction to consider them. As a general rule, the filing of a notice of appeal divests a district court of jurisdiction over those aspects of the case involved in the appeal. See United States v. Vroman, 997 F.2d 627, 627 (9th Cir.1993) (per curiam) (explaining that “filing of notice of appeal divests the district court of its control over the aspects of the case involved in the appeal”) (internal quotations omitted).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. All other outstanding motions are denied as moot.